           Case: 1:18-cv-01532 Document #: 38-1 Filed: 03/04/20 Page 1 of 10 PageID #:554


James Vlahakis

From:                              Weller, Jennifer <jweller@hinshawlaw.com>
Sent:                              Friday, February 28, 2020 4:12 PM
To:                                James Vlahakis
Cc:                                Schultz, David
Subject:                           RE: Castle v. MCM, 19-cv-05855


I meant Judge Dow since he wants a more comprehensive report on Monday which I assume should be joint.
Are you circulating a draft or should I?

As to Judge Alonso, the order requests a “brief status report.” (emphasis added). To that end, we will advise that MCM
is going to request that the case be reassigned as a related case pursuant to Local Rule 40.4 with Preston I or Preston II.
Either Judge Ellis or Dow will decide the motion.

I just looked at the allegations and they seem to be the same as Preston.

I think we should file 1‐2 sentences Plaintiff and 1‐2 sentences Defendant.

Do you have something to circulate?


Jennifer Weller
Hinshaw & Culbertson LLP
151 North Franklin Street, Suite 2500, Chicago, IL, 60606
Tel: 312-704-3025 | Fax: 312-704-3001
jweller@hinshawlaw.com | hinshawlaw.com




*Please note our new address



From: James Vlahakis <jvlahakis@sulaimanlaw.com>
Sent: Friday, February 28, 2020 3:39 PM
To: Weller, Jennifer <jweller@hinshawlaw.com>
Cc: Schultz, David <dschultz@hinshawlaw.com>
Subject: RE: Castle v. MCM, 19‐cv‐05855


*** External email ***

Good afternoon Jen.

Do you mean Judge Alonso?

I think we have to report that:

    a. We are going to move forward on this case before him since there is no arb agreement in play;
    b. That MCM will stipulate as to the lack of an arb. agreement; and
                                                             1
            Case: 1:18-cv-01532 Document #: 38-1 Filed: 03/04/20 Page 2 of 10 PageID #:555

    c. In moving forward, flag that case could end up being the lead case if MCM can truly show it has enforceable arbs
       in the other cases (but that’s unlikely);
    d. Bottom line, no point in holding up this case from moving forward, right?

Why this approach? Because as to all the emails back and forth, it looks like we can’t agree as to anything. I won’t agree
to any form of reassignment under your terms – maybe later after you disclose which cases are not subject to arb and
we settle (individually) and then dismiss cases that are clearly subject to arb.

For call cases other than Castle, I think for now we have to do the following in this order:

    1. As to Ruyyashi and Reynolds, MCM should produce the debt purchase agreement documents to me to allow me
       to review whether you have a strong argument. I mean, why waste your client’s money on a motion?
    2. MCM can also cite to cases supporting motions to compel arbitration that apply to the terms and conditions at
       issue and the same set of sold debts or the same debt purchase agreements.
    3. Have MCM report back as to whether it’s going to seek to arbitrate the remaining cases (other than Ruyyashi
       and Reynolds).
    4. There’s no point in amending, withdrawing or cleaning up any other pleadings until MCM can say with a straight
       face that it has a right to invoke arb.;
    5. There’s no point in talking consolidation for discovery until points 1‐4 are taken care off. I don’t mind handling
       the case before current judges while you sort through 1‐4.
    6. As for Ruyyashi and Reynolds, when can I expect to see the debt purchase documents?
    7. Lastly, there will have to be some document drawn up that stakes out are positions relative to Mace v. Van Ru,
       or have stip. in place indicating that class reps. are each entitled to seek up to 500k in class recovery for each
       putative class action where the underlying credit cards do not overlap.

Thoughts?
Areas of agreement?

I think this approach will best serve FRCP 1.
‐jcv

From: Weller, Jennifer <jweller@hinshawlaw.com>
Sent: Friday, February 28, 2020 3:24 PM
To: James Vlahakis <jvlahakis@sulaimanlaw.com>
Cc: Schultz, David <dschultz@hinshawlaw.com>
Subject: RE: Castle v. MCM, 19‐cv‐05855

James,

We need to prepare a report for Judge Dow. First and foremost we need to advise him about reassignment.

To that end, do you agree to reassignment under Local Rule 40.4 or not?

         ‐it sounds like you might agree for discovery purposes. If that is your position, please state it.

         ‐by reassigning the cases under Local Rule 40.4 we are not agreeing to waive any arguments or defenses.

And while I said we are moving to compel arbitration in Ruyyashi and Reynolds, I did not say that MCM is not moving to
arbitrate in any other cases. I said we are still looking into the issue in other cases.




                                                               2
           Case: 1:18-cv-01532 Document #: 38-1 Filed: 03/04/20 Page 3 of 10 PageID #:556


Jennifer Weller
Hinshaw & Culbertson LLP
151 North Franklin Street, Suite 2500, Chicago, IL, 60606
Tel: 312-704-3025 | Fax: 312-704-3001
jweller@hinshawlaw.com | hinshawlaw.com




*Please note our new address



From: James Vlahakis <jvlahakis@sulaimanlaw.com>
Sent: Friday, February 28, 2020 12:33 PM
To: Weller, Jennifer <jweller@hinshawlaw.com>
Cc: Schultz, David <dschultz@hinshawlaw.com>
Subject: RE: Castle v. MCM, 19‐cv‐05855


*** External email ***

Jen, I feel like I’m in Ground Hog Day.

    1. You have offered no detail as to what you mean relative to the scope and purpose of “consolidation”. I saw the
       approach Hinshaw took in Pierre, claiming a class could not be certified by pulling terms and conditions off of
       the internet, claiming that disputes over the application of numerous arbitration clauses would run contrary to
       FRCP 23(a) and b(3).
    2. I’m not throwing stuff at a wall to “see what sticks” as David appears to suggest, as I’ve tried to focus in on the
       particular terms and conditions AND underlying debt purchase agreements with each of the narrowed class
       definitions.
    3. Accordingly, before I will discuss consolidation with you I would like the following:
       a. The production of the arbitration agreements (something you should have had in your possession months
            ago);
       b. all of the relevant debt purchase agreement documents governing the sale of the subject debts (something
            you should have had in your possession months ago);
       c. cases directly on point where MCM has won arbitration based upon the production of (a) and (b) to a district
            court.
    4. Before going down this road of discussing consolidation, we will expect MCM to stipulate that consolidation is
       for the limited purpose of conducting discovery. MCM should agree to enter into a stipulation to disclaim its
       attempts to avoid to get around Mace v. Van Ru. A stipulation is necessary because it’s clear that you’re going to
       try to push for a single 500k cap like you tried in Pierre. You are free to disavow the approach Hinshaw took in
       Pierre in a reply to this email. We can then file a stipulation.
    5. Before going down this road of discussing consolidation, what’s your position on class certification? For
       example with Ms. Castle, there’s no arbitration agreement, so what’s to hold up agreeing to certify that class
       and set the matter for a trial on damages?
    6. As for Morgan, what’s your approach to consolidation? To me it does not make sense to pull a case out of
       Indiana.
    7. You’re missing a recent SD of IL filing that Holland and Knight has.
    8. We do not need to “clean up” the definitions by the filing of an amended pleading. I can send you cases in case
       you’re not aware of the law on this issue.



                                                            3
              Case: 1:18-cv-01532 Document #: 38-1 Filed: 03/04/20 Page 4 of 10 PageID #:557

     9. And we don’t need to “clean up” the complaints by filing amended complaints where we can stipulate and/or
         voluntarily dismiss certain claims by way of FRCP 41. Having said that, you’re running the risk of us amending the
         complaints to assert new violations.
     10. Lastly, by saying you plan on moving to arbitrate in Reynolds (Ellis) and Ruyyashi (Gettleman), does that mean
         that there is:
         (a) no arbitration agreement as to the below cases*, or
         (b) MCM didn’t obtain the right to arbitrate when it purchased the debts.

                 *The other cases where it appears that MCM is not moving to arbitrate are:

                 i.      Preston I (Ellis),
                 ii.     Preston II (Dow),
                 iii.    Preston III (Dow),
                 iv.     Jennifer Giuliano (Bucklo),
                 v.      Jennifer Giuliano II (Tharp) [you may not be aware of this one],
                 vi.     Claudio Giuliano I (Lee),
                 vii.    Claudio Giuliano II (Norgle),
                 viii.   Claudio Giuliano III (Guzman),
                 ix.     Castle (Alonso),
                 x.      Nash (Dow),
                 xi.     Morgan (S.D. Ind.),
                 xii.    Meyer (S.D. Ill.).

     11. Again, as to the above cases, MCM will need to stipulation that it’s not going to arbitrate. I do not want have
         anyone go “gotcha” at a later date.
     12. Lastly, as to you indicating that you intend to move to arbitrate in Reynolds (Ellis) and Ruyyashi (Gettleman),
         please do more than just send me the terms and conditions. Every judge who has made a substantive decision
         for or against arbitration has relied on the debt purchase agreements and the key language in them. And to that
         end, I am aware of the fact that in recent cases it appears that MCM has created a better mouse trap by having
         language in the debt purchase agreements which say that it is buying the right to enforce arbitration. That’s a
         smart move and makes our jobs that much easier.

     ‐James

From: Weller, Jennifer <jweller@hinshawlaw.com>
Sent: Friday, February 28, 2020 11:55 AM
To: James Vlahakis <jvlahakis@sulaimanlaw.com>
Cc: Schultz, David <dschultz@hinshawlaw.com>
Subject: RE: Castle v. MCM, 19‐cv‐05855

James, we need to file a status report before Judge Dow on Monday stating “any agreement or disagreements on how
to proceed.” To that end, see below and advise of your responses.

The defense positions:

1.      We propose reassigning the cases to Judge Dow under Local Rule 40.4. Judge Ellis has the first filed case
        (Preston I) and normally would have the motion. However, Judge Dow has the most cases (3) and has
        volunteered to hear the motion. We thus are agreeable to reassigning the cases to Judge Dow. We also are
        agreeable to Judge Ellis.

         The cases are Preston I (Ellis), Preston II & III (Dow), Jennifer Giuliano (Bucklo), Claudio Giuliano (Lee, Norgle and
         latest filed Guzman), Castle (Alonso), Nash (Dow), Reynolds (Ellis) and Ruyyashi (Gettleman)
                                                               4
             Case: 1:18-cv-01532 Document #: 38-1 Filed: 03/04/20 Page 5 of 10 PageID #:558

          We also propose consolidating the Morgan case in S.D. IN.

2.        We plan to move to compel arbitration for 2 to 4 of the plaintiffs and are still considering our arbitration
          options.

          We will definitely be filing in Ruyyashi and Reynolds. We will provide the arbitration language shortly.

3.        If reassigned, MCM proposes that Plaintiffs file a consolidated complaint to eliminate those claims disposed of
          by the Preston appeal and to clean up the class definitions.

4.        Set a deadline 30 days from filing of Consolidated Complaint for MCM’s response. We believe the response
          deadlines should be coordinated to keep all cases on the same schedule.


Jennifer Weller
Hinshaw & Culbertson LLP
151 North Franklin Street, Suite 2500, Chicago, IL, 60606
Tel: 312-704-3025 | Fax: 312-704-3001
jweller@hinshawlaw.com | hinshawlaw.com




*Please note our new address



From: James Vlahakis <jvlahakis@sulaimanlaw.com>
Sent: Friday, February 28, 2020 10:12 AM
To: Weller, Jennifer <jweller@hinshawlaw.com>
Cc: Schultz, David <dschultz@hinshawlaw.com>
Subject: Re: Castle v. MCM, 19‐cv‐05855


*** External email ***

Hello

I will respond to your most recent email first, which will address the vague nature of your prior email.

But for now, what do you mean by a “request”? Do you me an formal motion? And what are your intentions for the
reassignment? We are opposed to consolidation of the kind Midland proposed in Pierre. Mace v. Van Ru is the law of
the land.

If you move or request to reassign, what’s your response to every ND of IL law for failing to identify whether Midland
has an enforceable arb agreement? And by saying “enforceable arb agreement” we mean the following:

meaning:

     (a) there is an underlying arbitration agreement (at the time prior to default);

     (b) the credit furnisher’s terms and conditions are favorable to Midland relative to the right to invoke arbitration ;



                                                                5
           Case: 1:18-cv-01532 Document #: 38-1 Filed: 03/04/20 Page 6 of 10 PageID #:559

   (c) and the debt purchase agreement docs [sent to me for “attorney's eyes only” review*] clearly convey the right to
invoke arbitration; and

   (d) you’ve got a case on point ‐ because I’d like to think you have found or litigated cases on all fours. FWIW, I’ve read
a tremendous about of cases. Midland wins some and losses some.

Unlike Hinshaw’s stubborn defensive posture, other firms quote arb language in their affirmative defenses or send me
the underlying documents, including debt purchase documents. All that shows due diligence, efficiency and
conformance with FRCP 1.

As of now, you’ve just basically said the following to me (1) MCM don’t have to tell you about arbitration (unless we are
ordered to do so) and (2) MCM/Hinshaw is going to make all the suggestions to how these cases will be managed.

Sorry, that’s not how this should work, it’s two way street.

What are your thoughts?

James


James C. Vlahakis
Senior Counsel
Atlas Consumer Law – a division of Sulaiman Law Group, Ltd.
2500 Highland Avenue
Suite 200
Lombard, IL 60148
Phone (630) 575 ‐ 8181 x 115
Direct: (630) 581‐5456
Fax (630) 575 ‐ 8188
Firm Website: Atlasconsumerlaw.com
Email: jvlahakis@sulaimanlaw.com




        On Feb 28, 2020, at 9:57 AM, Weller, Jennifer <jweller@hinshawlaw.com> wrote:


        James,
        We intend to request reassignment of this case to Judge Dow (if he will take it) or Judge Ellis (as oldest
        filed case) and intend to report that to Judge Alonso.
        Please advise if you oppose or are in agreement on the reassignment.



        Jennifer Weller
        Hinshaw & Culbertson LLP
        151 North Franklin Street, Suite 2500, Chicago, IL, 60606
        Tel: 312-704-3025 | Fax: 312-704-3001
        jweller@hinshawlaw.com | hinshawlaw.com

                                                               6
   Case: 1:18-cv-01532 Document #: 38-1 Filed: 03/04/20 Page 7 of 10 PageID #:560

<image001.jpg>
*Please note our new address



From: James Vlahakis <jvlahakis@sulaimanlaw.com>
Sent: Wednesday, February 26, 2020 2:38 PM
To: Weller, Jennifer <jweller@hinshawlaw.com>
Cc: Schultz, David <dschultz@hinshawlaw.com>
Subject: RE: Castle v. MCM, 19‐cv‐05855


*** External email ***

Yes, I just realized that scrolling thru emails in other cases.

Will you have a count of offending “TIME SENSITIVE DOCUMENT” envelopes in advance of the court
hearing to allow us to report that to the court in the status report.

From: Weller, Jennifer <jweller@hinshawlaw.com>
Sent: Wednesday, February 26, 2020 2:33 PM
To: James Vlahakis <jvlahakis@sulaimanlaw.com>
Cc: Schultz, David <dschultz@hinshawlaw.com>
Subject: RE: Castle v. MCM, 19‐cv‐05855

James,
We have advised you that there is not an arbitration clause in the Castle agreement.
See my 2‐13‐20 email.

Jennifer Weller
Hinshaw & Culbertson LLP
151 North Franklin Street, Suite 2500, Chicago, IL, 60606
Tel: 312-704-3025 | Fax: 312-704-3001
jweller@hinshawlaw.com | hinshawlaw.com
<image001.jpg>
*Please note our new address



From: James Vlahakis <jvlahakis@sulaimanlaw.com>
Sent: Wednesday, February 26, 2020 2:19 PM
To: Weller, Jennifer <jweller@hinshawlaw.com>
Subject: RE: Castle v. MCM, 19‐cv‐05855


*** External email ***

Hello Jen.

I’m following up on the below email. If you decline to respond, I will state my position to the court.
Simply stated, that I proposed to create a streamlined approach to deciding the issue of arbitration, but
that you rejected my proposed approach.


                                                        7
   Case: 1:18-cv-01532 Document #: 38-1 Filed: 03/04/20 Page 8 of 10 PageID #:561

Please note, that it will be my position that other counsel defending MCM in other venues have quoted
arbitration language in their answers, or have provided it to me pre‐answer, along with necessary
language from debt purchase agreements.

‐Thank you in advance, James

From: James Vlahakis
Sent: Friday, February 14, 2020 11:58 AM
To: Weller, Jennifer <jweller@hinshawlaw.com>
Cc: Schultz, David <dschultz@hinshawlaw.com>
Subject: Re: Castle

Thank you.

As you know, in almost all of our cases, I explained to you my desire to get to issue as quickly as possible
as to whether there was an arbitration clause. As a heads up, I will be filing a motion for direction from
our various courts similar to the relief I asked for orally before Judge Alonso did.

1. If you’d like to circumvent that process in each by telling me that you do or do it have an arbitration
clause, that would promote judicial efficiency, consistent with FRCP 1.

2. Also with regard to our first case before Judge Dow you had indicated that you would provide me
with a letter. That was not done. Please advice.

3. Would you be willing to do the same in the case before Judge Ellis?

The above 3 items will aid the parties in advance of the drafting of the status reports consistent with
FRCP 1.

Thanks

James C. Vlahakis
Senior Counsel
Atlas Consumer Law – a division of Sulaiman Law Group, Ltd.
2500 Highland Avenue
Suite 200
Lombard, IL 60148
Phone (630) 575 ‐ 8181 x 115
Direct: (630) 581‐5456
Fax (630) 575 ‐ 8188
Firm Website: Atlasconsumerlaw.com
Email: jvlahakis@sulaimanlaw.com




                                                     8
   Case: 1:18-cv-01532 Document #: 38-1 Filed: 03/04/20 Page 9 of 10 PageID #:562



        On Feb 13, 2020, at 10:35 AM, Weller, Jennifer <jweller@hinshawlaw.com> wrote:


        Per Judge Alonso’s order, there is no arbitration clause in the Capital One Customer
        Agreement for Plaintiff’s Dress Barn account.

        Jennifer Weller
        Hinshaw & Culbertson LLP
        151 North Franklin Street, Suite 2500, Chicago, IL, 60606
        Tel: 312-704-3025 | Fax: 312-704-3001
        jweller@hinshawlaw.com | hinshawlaw.com
        <image001.jpg>

        *Please note our new address




        Hinshaw & Culbertson LLP is an Illinois registered limited liability partnership
        that has elected to be governed by the Illinois Uniform Partnership Act (1997).

        The contents of this e-mail message and any attachments are intended solely for
        the addressee(s) named in this message. This communication is intended to be and
        to remain confidential and may be subject to applicable attorney/client and/or
        work product privileges. If you are not the intended recipient of this message, or if
        this message has been addressed to you in error, please immediately alert the
        sender by reply e-mail and then delete this message and its attachments. Do not
        deliver, distribute or copy this message and/or any attachments and if you are not
        the intended recipient, do not disclose the contents or take any action in reliance
        upon the information contained in this communication or any attachments.


Hinshaw & Culbertson LLP is an Illinois registered limited liability partnership that has elected
to be governed by the Illinois Uniform Partnership Act (1997).

The contents of this e-mail message and any attachments are intended solely for the addressee(s)
named in this message. This communication is intended to be and to remain confidential and
may be subject to applicable attorney/client and/or work product privileges. If you are not the
intended recipient of this message, or if this message has been addressed to you in error, please
immediately alert the sender by reply e-mail and then delete this message and its attachments. Do
not deliver, distribute or copy this message and/or any attachments and if you are not the
intended recipient, do not disclose the contents or take any action in reliance upon the
information contained in this communication or any attachments.


Hinshaw & Culbertson LLP is an Illinois registered limited liability partnership that has elected to be
governed by the Illinois Uniform Partnership Act (1997).

The contents of this e‐mail message and any attachments are intended solely for the addressee(s)

                                                     9
         Case: 1:18-cv-01532 Document #: 38-1 Filed: 03/04/20 Page 10 of 10 PageID #:563

       named in this message. This communication is intended to be and to remain confidential and may be
       subject to applicable attorney/client and/or work product privileges. If you are not the intended
       recipient of this message, or if this message has been addressed to you in error, please immediately
       alert the sender by reply e‐mail and then delete this message and its attachments. Do not deliver,
       distribute or copy this message and/or any attachments and if you are not the intended recipient, do
       not disclose the contents or take any action in reliance upon the information contained in this
       communication or any attachments.



Hinshaw & Culbertson LLP is an Illinois registered limited liability partnership that has elected to be governed
by the Illinois Uniform Partnership Act (1997).

The contents of this e-mail message and any attachments are intended solely for the addressee(s) named in this
message. This communication is intended to be and to remain confidential and may be subject to applicable
attorney/client and/or work product privileges. If you are not the intended recipient of this message, or if this
message has been addressed to you in error, please immediately alert the sender by reply e-mail and then delete
this message and its attachments. Do not deliver, distribute or copy this message and/or any attachments and if
you are not the intended recipient, do not disclose the contents or take any action in reliance upon the
information contained in this communication or any attachments.


Hinshaw & Culbertson LLP is an Illinois registered limited liability partnership that has elected to be governed
by the Illinois Uniform Partnership Act (1997).

The contents of this e-mail message and any attachments are intended solely for the addressee(s) named in this
message. This communication is intended to be and to remain confidential and may be subject to applicable
attorney/client and/or work product privileges. If you are not the intended recipient of this message, or if this
message has been addressed to you in error, please immediately alert the sender by reply e-mail and then delete
this message and its attachments. Do not deliver, distribute or copy this message and/or any attachments and if
you are not the intended recipient, do not disclose the contents or take any action in reliance upon the
information contained in this communication or any attachments.


Hinshaw & Culbertson LLP is an Illinois registered limited liability partnership that has elected to be governed
by the Illinois Uniform Partnership Act (1997).

The contents of this e-mail message and any attachments are intended solely for the addressee(s) named in this
message. This communication is intended to be and to remain confidential and may be subject to applicable
attorney/client and/or work product privileges. If you are not the intended recipient of this message, or if this
message has been addressed to you in error, please immediately alert the sender by reply e-mail and then delete
this message and its attachments. Do not deliver, distribute or copy this message and/or any attachments and if
you are not the intended recipient, do not disclose the contents or take any action in reliance upon the
information contained in this communication or any attachments.




                                                         10
